Citation Nr: 1526075	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, to include as secondary to medications taken to treat service-connected ankle disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected ankle disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medications taken to treat service-connected ankle disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee condition, to include as secondary to service-connected ankle disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee condition, to include as secondary to service-connected ankle disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that were issued in January 2012 and October 2013.

The Board acknowledges that the Veteran submitted a timely notice of disagreement with the RO's October 2013 denial of claims for service connection for arthritis, major depressive disorder, GERD, and a bilateral knee condition.  A statement of the case was issued in March 2015 and the Veteran filed a substantive appeal (VA Form 9) in April 2015.  Thus, the Board finds that it has jurisdiction over these matters, as reflected on the title page.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2014); Evans v. Shinseki, 25 Vet. App. 7 (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2015 substantive appeal, the Veteran requested to testify at a videoconference hearing at a local VA office.  See 38 C.F.R. § 20.700 (2014).  Accordingly, the Board finds that the matters on appeal must be remanded so that the Veteran may be provided with a hearing.

Accordingly, the case is REMANDED for the following action:

Notify the Veteran that his request to reschedule his hearing has been granted.  Then, schedule the Veteran for a videoconference hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

